Blandford, J.
1. The evidence in this case was not sufficient to show beyond a reasonable doubt that the defendant was guilty of rape.
(a) Penetration and emission were required by the old law to be proved, but slight penetration is sufficient. 54 Ga., 440.
2. For the purpose of impeaching witnesses, their testimony on the committing trial may be proved as well by one who heard it as by-the notes or memorandum of the evidence taken by the court. 69 Ga., 11,
(a) This differs from an approved record where all of the facts ar¡e taken down and scrutinized by the counsel for the parties and approved by the court, and become a matter of record. It also differs from a voluntary statement made by the accused before the committing court, which the law requires the magistrate to take down in writing and return to the superior court. 54 Ga., 158.
(b) The lo3S or absence of testimony taken by the committing court were shown in this case.
Judgment reversed.